DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 09/02/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 09/02/22, claims 1-20 and 28-33 have been canceled, and claims 21, 34, 41, 49, and 56 have been amended.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/02/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited references.  
 Furthermore, in response to Applicant's remarks/arguments against the references individually (regarding currently amended features), one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.
Moreover, Smyth et al clearly teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
a header information providing a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value (1) for a block (the value “1” would be considered as a single first value as broadly claimed), and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: a single first value (1) for a block is further limiting (feature) than a broader claimed limitation “a single first value”.
Moreover, as per Applicant’s remarks regarding dependent claims 23-24 and 36-37, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes white level code value information identifying a luminance code value of a white level (white point luminance, which is 500 nits or less) (paras. [0016], [0112], [0202-0203]).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21-27 and 34-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Kobiki et al (2012/0169796 A1), Yamashita et al (2008/0259181 A1), and Kamon (2008/0251695 A1), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762).
Regarding claims 21 and 34, Knibbeler et al discloses an image processing device, comprising: 00
at least one processor (Fig. 2) configured to perform the following method; 
at least one non-transitory computer readable storage medium (para. [0397]) having stored thereon computer executable instructions, which, when executed by at least one processor of an image processing device, perform an image processing method, the method comprising: 
decoding image data encoded in compliance with HEVC to produce decoded image data (paras. [0086], [0388]); 
receiving dynamic range characteristic information associated with the encoded image data, the dynamic range characteristic information including maximum (100 %) image white level information indicating, as a percentage relative to a reference white level, a dynamic range of luminance of the encoded image data, (Fig. 3; paras. [0016], [0096-0097], [0108], [0121-0134]), and the dynamic range characteristic information is a luminance dynamic range characteristic information (Figs. 6 and 16; paras. [0016], [0161-0164], [0167-0168]).
adjusting a dynamic range of the decoded image data based upon the dynamic range characteristic information (para. [0359]),
wherein the dynamic range characteristic information is tone mapping information (para. [0121]),
wherein the image processing device (103) is configured to receive the encoded image data of a first dynamic range (a first encoded dynamic range) and to adjust a dynamic range of the decoded image data to a second dynamic range (a higher dynamic range than the first encoded dynamic range) different from the first dynamic range, the second dynamic range being at a display capability (paras. [0112], [0358-0359]).
Knibbeler et al further teaches encompassing the mapping functions as metadata MET in some image signal structure as defined in HEVC for ultimate encoding on a signal to be stored or transmitted (para. [0388]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to further incorporate/combine Knibbeler et al’s teaching as above so that the dynamic range characteristic information is tone mapping information defined in HEVC for ultimate encoding on a signal to be stored or transmitted.
Knibbeler et al does not seem to particularly disclose:
camera iso sensitivity information;
the dynamic range characteristic information further including reference screen luminance information indicating a reference screen white level setting of the encoded image data, the reference screen white level setting being used for an image production/reproduction process and having units of candela per square meter; and
wherein the percentage is greater than 100 %,
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, 
a white emphasis flag that puts an emphasis on a high luminance range; and
receive a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value, and the dynamic range characteristic information is luminance dynamic range characteristic information. 
However, Kobiki et al teaches an image processing device comprising receiving reference screen luminance information indicating a reference screen white level (white luminance) setting of an image data, the reference screen white level setting being used for an image display/reproduction process and having units of candela per square meter (cd/(msquare)) in order to correct the gradation of an input video signal (abs.; paras. [0064], [0067-0068], [0078]). 
Note: even though Kobiki et al’s reference screen luminance information is used for an image display/reproduction process, it nevertheless is an image processing method/technique in order to correct such as the gradation of an input video signal so as to display/reproduce an improved image data by an image display unit, which is substantially the same as Applicant’s image processing method/technique with respect to the reference screen luminance information (as claimed) used for an image production/reproduction process. For example, Applicant's Figs. 34 and 37 illustrate image display processing unit (906, 965) immediately following the image data processing unit (905, 964). In other words, Applicant’s claim feature with respect to the reference screen luminance information is an image processing method/technique, which is subsequently used for the image display or reproduction, which is substantially the same as Kobiki et al’s teaching as above. 
Furthermore, Yamashita et al teaches an imaging apparatus/method comprising characteristics used in dynamic range including Lmax (saturated maximum image white level with respect to a dynamic range of luminance), wherein a percentage shown is greater than 100 %, thereby increasing the dynamic range of an image without saturating a high luminance portion of the captured image (abs.; Figs. 3 and 6; para. [0018]). 
Moreover, Kamon teaches image sensing apparatus/method comprising a camera (1) comprising an image sensor (3) for capturing a dynamic range of a subject image and a processor (5) configured for indicating camera sensitivity by utilizing/using camera ISO sensitivity information, in order to control the imaging sensitivity without changing the dynamic range (abs.; Figs. 1 and 7-8; paras. [0005-0008], [0051], [0054-0055]).  
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup de   vice comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Moreover, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
a header information providing a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value (1) for a block, and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]);  
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to incorporate/combine Kobiki et al’s teaching as above so as to receive reference screen luminance information indicating a reference screen white level setting of Knibbeler et al’s encoded image data, the reference screen white level setting being used for an image production/reproducing process in units of candela per square meter in order to correct the gradation of an input image signal, and further incorporate/combine Yamashita et al’s teaching as above so that the percentage relative to Knibbeler et al’s reference white level is greater than 100 %, thereby increasing the dynamic range of Knibbeler et al’s encoded image without saturating a high luminance portion of the captured image, and further incorporate/combine Kamon’s teaching as above so that the camera ISO sensitivity information indicates as Knibbeler et al’s percentage relative to a reference white level, a dynamic range of luminance of the encoded image data, in order to control the imaging sensitivity without changing the dynamic range, and further incorporate Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that, 
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals, and 
further incorporate Smyth et al’s teachings as above so as to provide the presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the single second value, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved distortion, and future expandability to higher sampling rates.
Regarding claim 41, Knibbeler et al discloses at least one non-transitory computer readable storage medium (para. [0397]) having stored thereon image data encoded in compliance with HEVC (para. [0388]) and dynamic range characteristic information associated with the encoded image data (paras. [0016], [0096-0097]), which, when the encoded image data is decoded by at least one processor of an image processing device (para. [0086]), is processed by the at least one processor to adjust a dynamic range of the decoded image data (103) (Fig. 1; para. [0359]), the dynamic range characteristic information comprising:
maximum (100 %) image white level information indicating, as a percentage relative to a reference white level, a dynamic range of luminance of the image data (Fig. 3; paras. [0121-0134]),
wherein the dynamic range characteristic information is tone mapping information (para. [0121]),
wherein the image processing device (103) is configured to receive the encoded image data of a first dynamic range (a first encoded dynamic range) and to adjust a dynamic range of the decoded image data to a second dynamic range (a higher dynamic range than the first encoded dynamic range) different from the first dynamic range, the second dynamic range being at a display capability (paras. [0112], [0358-0359]), and
the dynamic range characteristic information is a luminance dynamic range characteristic information (Figs. 6 and 16; paras. [0016], [0161-0164], [0167-0168]).
Knibbeler et al further teaches encompassing the mapping functions as metadata MET in some image signal structure as defined in HEVC for ultimate encoding on a signal to be stored or transmitted (para. [0388]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to further incorporate/combine Knibbeler et al’s teaching as above so that the dynamic range characteristic information is tone mapping information defined in HEVC for ultimate encoding on a signal to be stored or transmitted.
Knibbeler et al does not seem to particularly disclose:
camera ISO sensitivity information indicating camera sensitivity at the time of capturing an image;
reference screen luminance information of the encoded image data, the reference screen luminance information used for an image production/reproduction process and having units of candela per square meter; and
wherein the percentage is greater than 100 %,
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range,  
a white emphasis flag that puts an emphasis on a high luminance range, and
a flag indicating the presence/absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value.
However, Kobiki et al teaches an image processing device comprising receiving reference screen luminance information indicating a reference screen white level (white luminance) setting of an image data, the reference screen luminance information being used for an image display/reproduction process and having units of candela per square meter (cd/(msquare)), in order to correct the gradation of an input video signal (abs.; paras. [0064], [0067-0068], [0078]). 
Note: even though Kobiki et al’s reference screen luminance information is used for an image display/reproduction process, it nevertheless is an image processing method/technique in order to correct such as the gradation of an input video signal so as to display/reproduce an improved image data by an image display unit, which is substantially the same as Applicant’s image processing method/technique with respect to the reference screen luminance information (as claimed) used for an image production/reproduction process. For example, Applicant's Figs. 34 and 37 illustrate image display processing unit (906, 965) immediately following the image data processing unit (905, 964). In other words, Applicant’s claim feature with respect to the reference screen luminance information is an image processing method/technique, which is subsequently used for the image display or reproduction, which is substantially the same as Kobiki et al’s teaching as above.
Furthermore, Yamashita et al teaches an imaging apparatus/method comprising characteristics used in dynamic range including Lmax (saturated maximum image white level with respect to a dynamic range of luminance), wherein a percentage shown is greater than 100 %, thereby increasing the dynamic range of an image without saturating a high luminance portion of the captured image (abs.; Figs. 3 and 6; para. [0018]). 
Moreover, Kamon teaches image sensing apparatus/method comprising a camera (1) comprising an image sensor (3) for capturing a dynamic range of a subject image and a processor (5) configured for indicating camera sensitivity by utilizing/using camera ISO sensitivity information, in order to control the imaging sensitivity without changing the dynamic range (abs.; Figs. 1 and 7-8; paras. [0005-0008], [0051], [0054-0055]).  
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Moreover, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
receiving a header information that provides a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value (1) for a block, and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to incorporate/combine Kobiki et al’s teaching as above so as to receive reference screen luminance information indicating a reference screen white level setting of Knibbeler et al’s encoded image data, the reference screen luminance information being used for an image production/reproducing process in units of candela per square meter in order to correct the gradation of an input image signal, and further incorporate/combine Yamashita et al’s teaching as above so that the percentage relative to Knibbeler et al’s reference white level is greater than 100 %, thereby increasing the dynamic range of Knibbeler et al’s encoded image without saturating a high luminance portion of the captured image, and further incorporate Kamon’s teaching as above so that the camera ISO sensitivity information indicates as Knibbeler et al’s percentage relative to a reference white level, a dynamic range of luminance of the encoded image data, wherein the camera ISO sensitivity information indicates camera sensitivity at the time of capturing an image, in order to control the imaging sensitivity without changing the dynamic range, and further incorporate Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that, 
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals, and 
further incorporate Smyth et al’s teachings as above so as to provide the presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the single second value, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved distortion, and future expandability to higher sampling rates.
Regarding claims 22 and 35, Knibbeler et al discloses increasing a dynamic range of the decoded image data to a dynamic range of the encoded image data based upon the dynamic range characteristic information (paras. [0015], [0103]).

Regarding claims 23, 36, and 42, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes maximum image white level code value information identifying a luminance code value of a maximum white level (paras. [0016], [0112], [0202-0203]). 
Regarding claims 24, 37, and 43, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes white level code value information identifying a luminance code value of a white level (white point luminance, which is 500 nits or less) (paras. [0016], [0112], [0202-0203]). 
Regarding claims 25, 38, and 44, Knibbeler et al discloses, wherein the white level code value information identifies a plurality of luminance code values of a plurality of white levels (paras. [0016], [0112], [0202-0203]). 
Regarding claims 26, 39, and 45, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes black level code value information identifying a luminance code value of a black level (paras. [0016], [0292-0293]).
Regarding claims 27, 40, and 46, Knibbeler et al discloses, wherein the dynamic range characteristic information identifies a luminance code value associated with luminance of the encoded image data, the luminance code value being in a range between 0 and 1024 (Figs. 6 and 16; paras. [0016], [0160-0164], [0167-0168]).
Regarding claim 47, Knibbeler et al discloses a user to specify the dynamic range/white point luminance of the image data (output signal) to display (para. [0268]). 
Knibbeler et al further discloses the method of adjustment of the dynamic range of the image data to display as discussed above, in order to generate an improved High Dynamic Range (HDR) image (abs.)  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the user can specify in advance the method of adjustment of the dynamic range of the image data to display in order to generate an improved High Dynamic Range (HDR) image.


7.	Claim 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1), Kobiki et al (2012/0169796 A1), Yamashita et al (2008/0259181 A1), Kamon (2008/0251695 A1), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762) as applied to claim 21 above, and further in view of Petsche et al (2008/0239148 A1).
Regarding claim 48, the combination of the cited references as above does not seem to particularly disclose superimposing a graphical user interface (GUI) image along with the image data on the display unit.
However, Petsche et al teaches sharing a video display between telephony and computing devices comprising superimposing a graphical user interface (GUI) image along with an image data (displayed image) on a display unit (102), thereby providing a technique to enable sharing between a telephone and computer, in contrast to sharing peripherals purely between computers in the prior art (abs.; para. [0041]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Petsche’s teaching as above so that the circuitry is configured to superimpose the graphical user interface (GUI) image along with the image data on the display unit, thereby providing a technique to enable sharing between a telephone and computer, in contrast to sharing peripherals purely between computers in the prior art.  

8.	Claims 49-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Kobiki et al (2012/0169796 A1), Nystad et al (2012/0281005 A1), Segall et al (8,194,997 B2), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762). 
Regarding claim 49, Knibbeler et al discloses an image processing device, comprising: 
at least one processor (Fig. 2) configured to:
decode image data to produce decoded image data (paras. [0086], [0388]);
receive dynamic range characteristic information associated with the encoded image data, the dynamic range characteristic information including maximum (100 %) image white level information indicating a dynamic range of luminance of the white level information (Fig. 3; paras. [0016], [0096-0097], [0108], [0121-0134]), 
adjust a dynamic range of the decoded image data based upon the dynamic range characteristic information (para. [0359]), and
the dynamic range characteristic information is a luminance dynamic range characteristic information (Figs. 6 and 16; paras. [0016], [0161-0164], [0167-0168]).
Knibbeler et al does not seem to particularly/explicitly disclose:
receive, when a flag indicating presence/absence of dynamic range characteristic information associated with the image data indicates the presence, the dynamic range characteristic information further including the maximum image white level information indicating a content in units of cd/m2, and reference display/screen information indicating a reference display/screen luminance of the white level, and
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, and 
a white emphasis flag that puts an emphasis on a high luminance range,
wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value.
However, Nystad et al teaches apparatus/method for encoding/decoding data comprising a presence/absence flag (a dynamic range flag, A0 or A1) indicating presence/absense of dynamic range characteristic information (LDR or HDR) associated with an image data, in order to improve integer value encoding and compression techniques for use when, e.g., encoding texture data for graphics processing (paras. [0640], [0643]).
Furthermore, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
receiving a header information that provides a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value (1) for a block, and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Furthermore, Kobiki et al teaches an image processing device comprising receiving reference display/screen luminance information indicating a reference display/screen white level (white luminance) setting of an image data, the reference screen white level setting being used for an image display/reproduction process and having units of candela per square meter (cd/(m2)), in order to correct the gradation of an input video signal (abs.; paras. [0064], [0067-0068], [0078]). 
Moreover, as an additional support, Segall et al teaches systems/method for tone mapping message comprising dynamic range characteristic information being tone mapping information SEI (supplemental enhancement information) message, wherein the SEI message may be used to encapsulate the dynamic range of the source material within the bitstream, and

wherein tone_map_cancel_flag “1” indicates the SEI message cancels (absence) any previous tone mapping SEI message, and tone_map_cancel_flag “0” indicates (presence) the tone mapping information, in order to provide a flexible way of transmitting the relative dynamic range of a video sequence (col. 3, lines 16-24 and 60-67; col. 4, lines 1-67).
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Kobiki et al, Nystad et al, and Smyth et al’s teachings as above so as to receive, when the presence/absence flag indicating presence/absence of dynamic range characteristic information associated with the image data indicates the presence, the dynamic range characteristic information further includes the maximum image white level information indicating the content in units of cd/m2, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the single second value, and reference display/screen information indicating a reference display/screen luminance of the white level, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates, improve integer value encoding and compression techniques for use when, e.g., encoding texture data for graphics processing, correct the gradation of an input video signal, and ultimately provide a flexible way of transmitting the relative dynamic range of a video sequence, and further incorporate Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that, 
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals. 
Regarding claim 50, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes white level code value information identififying a plurality of luminance code values of a plurality of white levels (paras. [0016], [0112], [0202-0203]).
Regarding claim 51, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes black level code value information identifying a luminance code value of a black level (paras. [0016], [0292-0293]).
Regarding claim 52, Knibbeler et al discloses, wherein the dynamic range characteristic information identifies a luminance code value associated with luminance of the decoded image data, the luminance code value being in a range between 0 and 1024 (Figs. 6 and 16; paras. [0016], [0160-0164], [0167-0168]).
Regarding claim 53, Segall et al teaches, wherein the dynamic range characteristic information is SEI (Supplemental enhancement information) syntax (col. 3, lines 52-67).
Regarding claim 54, Knibbeler et al discloses, wherein the dynamic range characteristics information is alternative characteristics information (tone mapping information) of dynamic range (paras. [0024-0026]).
Regarding claim 55, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes maximum image white level code value information identifying a luminance code value of a maximum white level (paras. [0016], [0112], [0202-0203]). 

9.	Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Kobiki et al (2012/0169796 A1), Nystad et al (2012/0281005 A1), Segall et al (8,194,997 B2), Haque et al (2013/0113882 A1), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762). 
Regarding claim 56, Knibbeler et al discloses an image processing device, comprising: 
at least one processor (Fig. 2) configured to:
decode image data to produce decoded image data (paras. [0086], [0388]);
receive dynamic range characteristic information associated with the image data, 
the dynamic range characteristic information including image white level information indicating, as a percentage relative to a reference white level, a dynamic range of luminance of the image data (Fig. 3; paras. [0016], [0096-0097], [0108], [0121-0134]), 
adjust a dynamic range of the decoded image data based upon the dynamic range characteristic information (para. [0359]), and
the dynamic range characteristic information is a luminance dynamic range characteristic information (Figs. 6 and 16; paras. [0016], [0161-0164], [0167-0168]).
Knibbeler et al does not seem to particularly/explicitly disclose:
receive, when a flag indicating presence/absence of dynamic range characteristic information associated with the image data indicates the presence, 
the dynamic range characteristic information further including reference display/screen information indicating a reference display/screen luminance of the white level indicating a content in units of cd/m2; and
wherein the flag indicating presence/absence of dynamic range characteristic information is defined in VUI (Video Usability Information) syntax and the dynamic range characteristic information is defined in SEI (Supplemental enhancement information) syntax in HEVC,
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, and 
a white emphasis flag that puts an emphasis on a high luminance range,
wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value.
However, Knibbeler et al further teaches encompassing the mapping functions as metadata MET in some image signal structure as defined in HEVC for ultimate encoding on a signal to be stored or transmitted (para. [0388]).
Furthermore, Nystad et al teaches apparatus/method for encoding/decoding data comprising a flag (a dynamic range flag, A0 or A1) indicating a presence of dynamic range characteristic information (LDR or HDR) associated with an image data, in order to improve integer value encoding and compression techniques for use when, e.g., encoding texture data for graphics processing (paras. [0640], [0643]).
Furthermore, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
receiving a header information that provides a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a single first value (1) for a block, and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a single second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25). 
Furthermore, Kobiki et al teaches an image processing device comprising receiving reference display/screen luminance information indicating a reference display/screen luminance of a white level (white luminance) indicating a content in units of (cd/(m2)), the reference screen white level setting being used for an image display/reproduction process, in order to correct the gradation of an input video signal (abs.; paras. [0064], [0067-0068], [0078]). 
Moreover, Segall et al teaches systems/method for tone mapping message comprising dynamic range characteristic information being tone mapping information SEI (supplemental enhancement information) message, wherein the SEI message may be used to encapsulate the dynamic range of the source material within the bitstream, and the dynamic range characteristic information is defined in SEI (Supplemental enhancement information) syntax,

wherein tone_map_cancel_flag “1” indicates the SEI message cancels (absence) any previous tone mapping SEI message, and tone_map_cancel_flag “0” indicates (presence) the tone mapping information, in order to provide a flexible way of transmitting the relative dynamic range of a video sequence (col. 3, lines 16-24 and 52-67; col. 4, lines 1-67).
Moreover, Haque et al teaches video coding system/method of operation comprising utilizing VUI (Video Usability Information) syntax (202) in HEVC, in order to form a video bitstream based on the video syntax for displaying on a device (abs.; Figs. 2 and 4; paras. [0067], [0069], [0080], [0092], [0107]).
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Kobiki et al, Nystad et al, Segall et al, Haque et al, and Smyth et al’s teachings as above so as to receive, when the presence/absence flag indicating presence/absence of dynamic range characteristic information associated with the image data indicates the presence, the dynamic range characteristic information further includes reference display/screen information indicating the reference display/screen luminance of the white level indicating the content in units of cd/m2, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the single first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the single second value, and wherein the flag indicating presence/absence of dynamic range characteristic information is defined in VUI (Video Usability Information) syntax and the dynamic range characteristic information is defined in SEI (Supplemental enhancement information) syntax in HEVC, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates, and improve integer value encoding and compression techniques for use when, e.g., encoding texture data for graphics processing, correct the gradation of an input video signal, and ultimately provide a flexible way of transmitting the relative dynamic range of a video sequence and form a video bitstream based on the video syntax for displaying on a display device, and further incorporate Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that, 
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals. 

					Conclusion  
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Au et al (2009/0317017 A1), Image characteristic oriented tone mapping for high dynamic images.
B)	El-Mahdy et al (2012/0147953 A1), High dynamic range video tone mapping.

11. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Shawn An whose telephone number is 571-272-7324. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383. 

12. 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483